Wade, J.
1. After an indictment by a grand jury has been returned to a superior court, and the case so originating has by order of that court been legally transferred to a county court having jurisdiction to try the defendant for the offense charged, the case is pending no longer in the superior court, but in the county court to which it has been so transferred. See Hunly v. State, 105 Ga. 636, 639 (31 S. E. 543).
2. Where, in such a case, the defendant made a demand for trial, which was entered on the minutes of the superior court prior to the transfer of the indictment, and he was present at the first term of the county court thereafter, held more than ten days after the transfer, and was not then put upon trial, he was entitled to his discharge at a subsequent term of the county court, notwithstanding the fact that, by reason of the failure of officers of the county court to serve the defendant with notice of the transfer, the county court was without authority, under the provisions of section 752 of the Penal Code of 1895 (6 Park’s Annot. Code, § 790 (s) ), to force the accused to trial at the first term subsequent to the transfer of the indictment. Any other rule would leave it in the power of court officials, by refraining from serving notice of the transfer of an indictment, to practically deny the defendant his right to demand and compel a speedy trial, until such time as might suit the pleasure of the State or the prosecutor. Under this section of the code, the State is required to give notice of the transfer, but a failure to give such notice, on the part of the officials charged with that duty, should nevertheless not operate to deprive the defendant of an important right accorded him by law.
3. The defendant’s plea setting up these facts was good and sufficient, in a proceeding to forfeit the bond for his appearance to answer for the crime charged in the indictment.
4. The judge ef the superior court erred in overruling the certiorari.

Judgment reversed.